Citation Nr: 0204644	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  99-08 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.  

2.  Entitlement to service connection for right hip 
disability on a secondary basis.  

3.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, attorney-
at-law


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from June 1989 to 
January 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  

The Board notes that the veteran perfected an appeal with 
respect to the issues of service connection for a left hip 
disability, tinnitus, and a back disability; however, those 
issues were resolved by an April 1999 rating decision 
granting service connection for left greater trochanteric 
bursitis and a November 2001 rating decision granting service 
connection for tinnitus and a back disability.  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issues decided herein have been 
obtained by the RO.  

2.  The auditory threshold for each ear at the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz (Hz) are less than 40 
decibels (dB); the auditory thresholds for at least three of 
these frequencies in each ear are not 26 dB or greater; and 
the speech recognition score for either ear is not less than 
94 percent.  

3.  The veteran has no disability of the right hip 
disability.  

4.  The veteran's right knee disability is manifested 
limitation of extension which more nearly approximates 
limitation to 45 degrees than limitation to 30 degrees; the 
veteran's right knee is not ankylosed.  

5.  The veteran's right knee disability is not productive of 
instability or subluxation.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2001); 38 C.F.R. §§ 3.303, 3.385 (2001).  

2.  Right hip disability is not proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310(a) 
(2001).  

3.  The criteria for an evaluation of 50 percent , but not 
higher, for right knee disability have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5256, 5257, 5258, 5259, 5260, 5261, 5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing.  Under Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issues on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claims.  The 
record reflects that the veteran has been notified of the 
requirements for the benefits sought on appeal, the evidence 
considered by the RO and the basis of the RO's decision with 
respect to each of his claims.  In addition, the RO has 
notified the veteran of the VCAA, obtained all identified 
medical evidence pertinent to the veteran's disabilities, and 
provided the veteran with appropriate VA examinations.  In 
sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Therefore, the Board will address 
the merits of the veteran's claims.  

II.  Factual Background

A review of the veteran's service medical records reflects 
that during an enlistment medical examination in September 
1988, audiological evaluation disclosed pure tone thresholds, 
in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
10
0
0
0
0

In November 1991, the veteran underwent an additional 
audiological evaluation.  Pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
5
5
0
0
0

A subsequent Medical Board Report, dated in October 1995, 
reflects diagnoses of patellar chondrosis with pain at the 
patellar fat pad of the right knee, status post anterior 
cruciate ligament (ACL) reconstruction, and status post 
arthroscopic scar excision.    

At a VA examination in March 1996, the veteran complained of 
persistent pain, popping, and locking of his right knee.  
Clinical evaluation of the veteran's right knee revealed no 
gross deformity, subluxation or lateral instability.  The 
medial and lateral collateral ligaments were intact to 
testing, as were the anterior and posterior cruciates.  There 
was full flexion of the knee with extension to 100 degrees.  
The diagnosis was anterior cruciate and medial meniscus 
reconstruction.  

A Bud Medical Clinic examination report, also dated in March 
1996, reflects with respect to the right knee, tenderness, 
mild sensory paresthesias, no laxity or drawer sign, and good 
range of motion.  

A VA examination report, dated in April 1998, notes the 
veteran's complaints of pain, stiffness, and swelling in his 
right knee on a daily basis.  The veteran indicated that he 
used Motrin daily in addition to Tylenol for pain control.  
He explained that he had flare ups of pain in his right knee 
about every two weeks, and the flare ups were precipitated by 
bending, lifting, or crawling.  Pain was alleviated with 
elevation and rest, as well as medication.  The veteran 
indicated that when he experienced a flare up, he found he 
was unable to drive his car or lift his child.  The veteran 
wore an elastic brace on his knee but never used a cane or 
crutches.  He indicated that about three times a day, he 
heard a popping sound on the outer aspect of his right knee.  
When this occurred, the veteran experienced swelling and 
burning in the lateral aspect of the right knee joint.  

The veteran additionally reported that when his right knee 
flared-up, it restricted his ability to take part in various 
activities that required prolonged walking or standing.  

Clinical evaluation revealed the veteran's right knee was 
tender to palpation.  The collateral ligaments appeared 
intact, the cruciate ligaments appeared to be stable although 
there could be some laxity, and McMurray's test was negative.  
An X-ray of the veteran's right knee revealed postoperative 
changes.  An X-ray of the right hip was negative.  The 
diagnoses included status post right medial partial 
meniscectomy and repair of cruciate ligament of the right 
knee in 1990 or 1991.  It was further noted that the 
veteran's right hip was not bothering him, but that there was 
pain in his left hip and back.  

An August 1998 examination report from Debra A. Mowry, D.O., 
of Kearney Orthopedic & Fracture Clinic, notes the veteran's 
complaints of numbness at the lateral aspect of the knee, 
along with locking, popping, and constant pain of the lateral 
joint.  He also complained of problems walking due to the 
right knee, and indicated that he experienced quite a bit of 
swelling.  On clinical evaluation, the veteran jumped with 
pain on light palpation of the lateral aspect of the patella.  
On palpation of the fibula head, a little lateral and 
posterior to the fibular head, he complained of pain.  There 
was no evidence of warmth or edema of the knee.  With range 
of motion of the knee the veteran was noted to have crepitus, 
and on compression he complained of pain.  In addition, hip 
flexion was 5/5 bilaterally.  The right buttock, right lumbar 
paraspinal musculature, right sciatic region and greater 
trochanteric region were non-tender.  The examiner's 
impression included right knee pain.  

A VA clinical record, dated in November 1998, reflects the 
veteran's continued complaints of pain in his right knee, 
with popping, catching, and locking.  An X-ray of the right 
knee disclosed early degenerative changes in the joint space.  
Screws were seen in the fibula and tibia were consistent with 
an anterior cruciate repair.  A clinical record, also dated 
in November 1998, notes that the veteran underwent 
arthroscopy of his right knee that month.  

On VA examination in February 1999, the veteran reported 
having undergone arthroscopic surgery of his right knee in 
November 1998.  It was noted that the procedure had revealed 
an osteochondral defect at the right lateral femoral condyle.  
On current examination the veteran complained of pain, 
stiffness and swelling of his right knee.  There was 
aggravation with exertion.  He reported that because of the 
right knee swelling and pain, he had to sit in an awkward 
position, and as a result his left hip and low back also 
started aching.  Swelling was exacerbated with walking or 
exertion of the right knee.  The veteran indicated that he 
used a brace at home, but did not wear it to the examination.  
The examiner noted that there was no dislocation or recurrent 
subluxation of the knee.  There was no inflammatory arthritis 
or constitutional symptoms.  The veteran reported that he 
could not run or walk or participate in strenuous exercise.  

On clinical evaluation, there were a full range of flexion 
from 0-140 degrees, and full extension to 180 degrees.  There 
was no subluxation or valgus deformity, and anterior and 
posterior cruciate ligament testing was within normal limits.  
An X-ray of the right knee revealed post-operative changes.  
The diagnosis was status post right medial partial 
meniscectomy and repair of the cruciate ligament, right knee, 
in 1991; arthroscopic surgery and scar tissue removal, right 
knee, in 1992; status post arthroscopic surgery in 1992, with 
finding of right lateral femoral condyle osteochondral 
defect, approximately 1.5 cm x 1.5 cm; in addition to 
rehabilitation and physical therapy, plus cortisone 
injection.  

Thereafter, VA clinical records reflect the veteran's 
continued complaints of right knee disability.  In May 1999, 
the veteran was noted to complain of pain and catching in his 
right knee.  Ligament stability was good, but there was some 
grating and grinding with flexion-extension.  An X-ray of the 
right knee showed early degenerative change in the medial 
compartment.  A clinic note, dated in November 2000, reflects 
the veteran's complaint of a popping sensation in his right 
knee.  He also reported that when the knee would pop it would 
almost give out.  The physician noted that as a result there 
was a certain degree of instability in the right knee.  The 
physician further noted that a review of an MRI (magnetic 
resonance imaging) scan of the right knee revealed 
degeneration of the meniscus but nothing to suggest 
instability.  In addition, there was evidence of thinning of 
the articular cartilage associated with the early arthritis 
of the knee.  

A VA clinical record, dated in January 2001, notes that on 
examination of the right knee, there were crepitation in the 
lateral compartment and tenderness of the lateral compartment 
with McMurray's test.  Active and passive range of motion 
were good.  Anterior and posterior stability were good to 
Lachman's sign and drawer testing.  There was significant 
tenderness over the proud interference screw in the distal 
femur.  Radiographic studies revealed no degenerative joint 
disease.  The tibial bone screw was well-seated within the 
bone, however, the distal femoral interference screw was 
prominent and the maximum point of tenderness was found to be 
right over the screw.  

A March 2001 VA clinical record notes that the veteran was 
three weeks status post right distal femoral interference 
screw removal from a prior anterior cruciate ligament 
reconstruction.  At the time, the defect in the veteran's 
femur was bone grafting with allograft croutons.  The 
veteran's iliotibial (IT) band was also repaired.  
Additionally, a knee arthroscopy was performed which revealed 
a somewhat healed lateral distal femoral chondral defect, 
albeit with fibrocartilage.  It also revealed a posterior 
horn lateral meniscus tear.  On examination, active and 
passive range of motion was from 5-90 degrees.  

A subsequent May 2001 VA clinical record reflects a report 
that the veteran's right knee was still symptomatic, 
especially laterally.  On clinical evaluation, knee range of 
motion was from 0-130 degrees, stable in varus and valgus.  
Quadriceps strength was 5/5.  The physician's assessment was 
right knee pain most likely secondary to osteochondral defect 
of the lateral femoral condyle.  The veteran received an 
intra-articular injection of steroids.  

In August 2001, the veteran underwent a VA audiological 
evaluation.  The examiner noted that a review of the 
veteran's military records revealed several hearing tests, 
all of which showed hearing to be within normal limits.  The 
current audiological evaluation revealed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
15
15
LEFT
10
10
5
5
15

Puretone decibel averages (1000-4000 Hz) were 13 dB for the 
right ear and 9 dB for the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and 96 percent in the left ear.  The impression was 
hearing within normal limits.  

In September 2001, the veteran underwent a VA joints 
examination.  He reported sharp right knee pain localized to 
the lateral joint line and 7-8/10 in intensity.  The pain 
reportedly had been constant since 1991 and gradually 
worsening in severity.  The pain was noted to radiate 
proximally into the distal half of the thigh upon activity.  
The veteran indicated that stairs and walking exacerbated his 
knee pain, with rest helping to alleviate the pain.  The 
examiner noted the veteran's report that he wore a knee brace 
and received steroid injections.  The veteran indicated that 
he had crepitus and occasional locking but denied any 
significant giving away of his right knee.  He did report 
that he had weakness with activity and some incoordination 
after walking approximately four to five blocks.  There was 
swelling in the right knee with activity.  The veteran 
indicated that he was unable to participate in sports-related 
activities and had difficulty kneeling.  

On clinical evaluation, range of motion was from 0-125 
degrees.  The only portion of the veteran's range of motion 
that was relatively pain free was from the arc between 30 
degrees and 60 degrees of flexion.  Flexion past 60 degrees 
and extension past 30 degrees did give the veteran some sharp 
stabbing pains in the knee, especially about his lateral 
compartment.  Additionally, the right knee was tender to 
palpation grossly about the left side, but most tender over 
the lateral femoral condyle and lateral tibial plateau.  The 
lateral collateral ligament did not appear to be tender, 
although the medial side of the knee appeared to be minimally 
tender.  The patellofemoral joint was somewhat tender in the 
lateral aspect.  Varus and valgus stress revealed no laxity.  
The veteran had a firm implant with Lachman's test with a 1-
2+ translation.  Anterior and posterior drawer were 
unremarkable and normal.  The examiner noted that when 
performing the anterior drawer test, the veteran experienced 
extreme pain and had to get off the examining table and sit 
down holding his knee.  This lasted for one to two minutes.  

The examiner's assessment included internal derangement of 
the right knee and status post anterior cruciate ligament 
reconstruction, intact.  The examiner noted that with respect 
to a specific diagnosis of the veteran's knee complaint, 
given the multiple procedures and diffuse pain, it was 
difficult to localize the etiology to one component of the 
knee.  However, it was likely a significant amount of the 
veteran's pain was due to the osteochondral defect in the 
lateral femoral condyle, even though the recent operative 
report stated that it had filled somewhat significantly with 
fibrocartilage.  Furthermore, the examiner reported that the 
veteran did have fatigue, incoordination, and weakness with 
prolonged use of the right knee.  Additionally, given the 
veteran's extreme knee pain, demonstration of these factors 
was not solicited.  

The examiner also noted that in questioning the veteran, 
there were no complaints of right hip discomfort, but only of 
left hip discomfort.  It was further noted that given the 
veteran's complaints in describing his left hip discomfort as 
encompassing the left lumbar region and adjacent posterior 
buttock, the examiner opined that there was not truly a hip 
pathology present, but that the discomfort involved the 
veteran's back disability.  

III.  Analysis

a.  Service Connection

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed if it becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when the speech recognition score using the 
Maryland CNC Test is less than 94 percent.  38 C.F.R. 
§ 3.385.

Service connection may not be granted without medical 
evidence of a current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).




Hearing Loss Disability

Service medical records and the post-service medical evidence 
of record are negative for hearing loss disability.  As noted 
above, on the August 2001 VA audiological evaluation, the 
veteran's hearing was found to be within normal limits 
bilaterally.  Puretone decibel averages were 13 dB for the 
right ear and 9 dB for the left ear.  Speech recognition 
ability was 94 percent in the right ear, and 96 percent in 
the left ear.  The foregoing examination results, which are 
uncontradicted, establish that the veteran does not currently 
have hearing loss disability in either ear.  

Right Hip Disability

The most recent VA medical examination in September 2001 
reflects the veteran's complaint of discomfort in the left 
hip.  The veteran did not complain of discomfort or 
disability in his right hip.  Neither service medical records 
nor the post-service medical evidence of record shows that 
the veteran has been found to have right hip disability.  
Therefore, the Board must conclude that the preponderance of 
the evidence establishes that the veteran has no current 
right hip disability.

b.  Increased Rating

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

Nonunion of the tibia and fibula with loose motion requiring 
a brace warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 40 percent evaluation is warranted if knee extension is 
limited to 30 degrees and a 50 percent evaluation is 
warranted if knee extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Limitation of flexion of a leg warrants a maximum evaluation 
of 30 percent and this is authorized where flexion is limited 
to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Ankylosis of a knee warrants a 40 percent evaluation if it is 
in flexion between 10 and 20 degrees or a 50 percent 
evaluation if it is in flexion between 20 and 45 degrees.  
Extremely unfavorable ankylosis of a knee at an angle of 45 
degrees or more warrants a 60 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2001) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 
(2001).   

An examiner in April 1998 noted the possibility of laxity in 
the veteran's right knee.  In November 2000, an examiner 
noted the veteran's history of popping in his right knee and 
the feeling it was almost going to give out.  The examiner 
reported that as a result, there was a certain degree of 
instability.  However, on all other occasions, diagnostic 
testing has been negative for subluxation or laxity in the 
veteran's right knee.  Therefore, the Board finds that the 
preponderance of the evidence establishes that the 
manifestations of the veteran's right knee disability do not 
include instability or subluxation.  

A February 1999 examination report reveals full right knee 
extension and flexion.  Thereafter, a September 2001 
examination report discloses right knee range of motion from 
0 degrees of extension to 125 degrees of flexion.  There was 
pain with flexion past 60 degrees and extension past 30 
degrees, especially about the lateral compartment.  Grating 
and crepitance were noted.  The Board is cognizant of the 
veteran's complaints that he can not run, walk, or 
participate in strenuous activities.  There are significant 
weakness and pain of the right knee with increased functional 
impairment on repeated use.  The veteran has reported that 
swelling is exacerbated with walking or exertion.  The 
examiner in September 2001also noted that the veteran had 
fatigue, incoordination, and weakness associated with his 
right knee.  Therefore, when all pertinent disability factors 
are considered, the Board is satisfied that the functional 
impairment from the veteran's right knee disability more 
nearly approximates limitation of extension to 45 degrees, 
than limitation of extension to 30 degrees.  Therefore, the 
disability warrants a 50 percent evaluation under Diagnostic 
Code 5261.  The veteran has useful remaining motion in his 
right knee.  The functional impairment from the right knee 
disability clearly does not more nearly approximate the 
extremely unfavorable ankylosis of the right knee required 
for a 60 percent evaluation under Diagnostic Code 5256 than 
the angle of ankylosis required for a 50 percent evaluation 
under Diagnostic Code 5256.  

The veteran does not have nonunion of the tibia of fibula.  
Therefore, the disability does not warrant a rating under 
Diagnostic Code 5262.  

None of the other potentially applicable diagnostic codes 
authorizes an evaluation in excess of 50 percent for knee 
impairment.  The Board has considered whether a separate 
evaluation is warranted for any component of the veteran's 
knee disability.  In this regard, 38 C.F.R. §  4.14 does not 
preclude the assignment of separate evaluations where none of 
the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
Diagnostic Code.  See Esteban v. Brown, 6 Vet. App. 259, 262 
((1994).  However, the symptomatology covered by the other 
diagnostic codes applicable to knee impairment overlaps with 
that covered by Diagnostic Code 5261.  Therefore, the 
disability does not warrant a separate evaluation under any 
of those diagnostic codes.

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  However, the record reflects that the veteran 
has not required frequent hospitalization for the disability, 
other than surgical procedures, and that the manifestations 
of the disability are those contemplated by the schedular 
criteria.  Therefore, the Board has no reason to believe that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned evaluation.  
Accordingly, referral of this case for extra-schedular 
consideration is not in order.  


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.  

Entitlement to service connection for a right hip disability 
on a secondary basis is denied.  

Entitlement to an increased rating of 50 percent for a right 
knee disability is granted, subject to the criteria 
applicable to the payment of monetary benefits. 



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

